On order of the Court, the application for leave to appeal the February 27, 2018 judgment of the Court of Appeals is considered, and it is GRANTED. The time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).
Appellants shall file their brief within 42 days of the date of this order addressing: (1) whether the Court of Appeals erred in determining that the trial court's decisions under Section 39 of the Adoption Code, MCL 710.39, were moot in light of the order of filiation that entered in the paternity action; and (2) whether In re MKK , 286 Mich. App. 546, 781 N.W.2d 132 (2009), should be overruled. The appellees shall file their briefs within 21 days of being served with the appellants' brief. A reply, if any, must be filed by the appellants within 14 days of being served with the respective appellee's brief.
We further direct the Clerk to schedule the oral argument in this case for the same future session of the Court when it will hear oral argument in In re LMB, Minor (Docket No. 157903).
*674The Family Law Section of the State Bar of Michigan is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.
Motions for permission to file briefs amicus curiae and briefs amicus curiae regarding these cases should be filed in this case only and served on the parties in both cases.